DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: an amendment filed on 5/11/2022.
• Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leydon et al (US 20140229154) in view of Orsini et al (US 20140337989).
Regarding claim 1, Leydon discloses a method comprising: 
in response to a determination result of language inconsistency (different languages, fig. 5) between two parties of a conversation (fig. 5), starting a translation of a first language into a second language (language translation, fig. 4); 
receiving an original message input in the first language (first language, fig. 5) at a first device of a first user (client chat system #1, fig. 1);  
obtaining a translation message of the second language (second language, fig. 5) corresponding to the original message at the first device (client chat system #1, fig. 1, 9);  and displaying (fig. 7) the translation message (fig. 9) in a conversation interface (fig. 9). 
Leydon fails to teach and/or suggest displaying the original message together with the translation message corresponding to the original message in a conversation interface (e.g. display both original message and translation on a same display monitor).
Orsini, in the same field of endeavor for translation, teaches a method/system for displaying the original message together with the translation message corresponding to the original message in a conversation interface (an original text message is received (step 3904) in a first language from a first user of the online game. An initial translation is generated (step 3906) in a second language of the original text message. The original text message and the initial translation are provided (step 3908) to a second user of the online game. For example, the second user may view the two translations, either together or separately, on a display of a client device, par. 394). 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made by modifying translation system of Leydon to include methods/steps of displaying original language and seccond language (translation) in a single display as taught by Orsini that allows users/operators to view the original (first language) and translated (second language) messages in a single user interface. 
Therefore, it would have been obvious to combine Leydon with Orsini to obtain the invention as specified in claim 1.

	Regarding claim 2, Leydon further discloses the method of claim 1, wherein the receiving the original message input in the first language comprises: receiving an original message input in the first language from a first user (figs. 5, 7); and displaying the original message at the conversation interface (fig. 7). 
 
	Regarding claim 3, Leydon further discloses the method according to claim 1, wherein the in response to the determination result of language inconsistency between the two parties of the conversation, starting the translation of the first language into the second language comprises: receiving at least one message (fig. 7) from a second device of a second user;  and determining that the second language corresponding to the at least one message is inconsistent (first language is different from second language, therefore, inconsistent, figs. 5, 7) with the first language used by the first user. 
 
	Regarding claim 4, Leydon further discloses the method according to claim 1, wherein in response to the determination result of language inconsistency between the two parties of the conversation, starting the translation of the first language into the second language comprises: receiving a translation start notice (figs. 5, 7);  and starting the translation (translation, figs. 5, 7) according to the translation start notice. 
 
	Regarding claim 5, Leydon further discloses the method according to claim 4, wherein the translation start notice is sent by a server (translation server, fig. 1) when the server determines the first language used by the first user is inconsistent (languages differences, figs. 5, 7) with a second language used by the second user. 
 
	Regarding claim 6, Leydon further discloses the method according to claim 1, wherein before the starting the translation, the method further comprises: displaying a translation start prompt message in the conversation interface;  and starting the translation in response to a translation function start operation triggered by the first user according to the translation start prompt message. 
 
	Regarding claim 7, Leydon further discloses the method according to claim 1, wherein the in response to the determination result of language inconsistency between the two parties of the conversation, starting the translation of the first language into the second language comprises: displaying a translation interface (fig. 7) in the conversation interface in a floating window. 
 
	Regarding claim 8, Leydon further discloses the method according to claim 1, wherein the displaying the translation message in the conversation interface comprises: displaying the translation message in a translation interface (fig. 7). 
 
	Regarding claim 9, Leydon further discloses the method according to claim 8, further comprising: closing the translation in response to a translation closing operation triggered by the 
first user to the translation interface (fig. 7). 
 
	Regarding claim 10, Leydon further discloses the method according to claim 8, wherein the displaying the translation message in the translation interface comprises: determining that a number of lines (display preferences, par. 38) of the translation message displayed in the translation interface has reached a preset line number;  and stopping a display of a subsequent translation message in the translation interface (display preferences, par. 38). 
 
	Regarding claim 11, Leydon further discloses the method according to claim 8, wherein the displaying the translation message in the translation interface comprises: determining that a number of lines of the translation message displayed in the translation interface has reached a preset line number (par. 38);  and removing the translation message first displayed from the translation interface (par. 38). 
 
	Regarding claim 12, Leydon further discloses the method according to claim 8, further comprising: performing an editing operation (fig. 6) of the translation message by the first user in the translation interface. 
 
	Regarding claim 13, Leydon further discloses the method according to claim 1, further comprising: displaying the original message and translation message in the conversation interface in a preset display style (fig.7). 
 
	Regarding claim 14, Leydon further discloses the method according to claim 1, wherein after starting the translation, the method further comprises: displaying, in the conversation interface, an identification of the first language and an identification of the second language to prompt (figs. 5, 7) a translation of the first language into the second language. 
 
	Regarding claim 15, Leydon further disclose the method according to claim 14, further comprising: displaying a translation language selection interface in the conversation interface in 
response to a translation language switching operation request to the translation language prompt control (figs. 3, 5, 7);  and updating the identification of the second language to an identification of a third language (multiple languages, par. 29) in response to receiving a selection operation of the third language in the translation language selection interface. 
 
	Regarding claim 16, Leydon further discloses the method according to claim 15, further comprising: determining that the translation language switching operation is triggered in an input process of the original message (figs. 3, 5, 7);  and replacing the translation message corresponding to the second language with a translation message (replacement, par. 50) corresponding to the third language. 

Regarding claims 17-20 recite limitations/features that are similar and in the same scope of invention as to those in claims 1-2 above; therefore, claims 17-20 are rejected for the same rejection rationale/basis as described in claims 1-2.

	Response to Arguments
• Applicant’s arguments with respect to claim(s) 1, 17, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/THIERRY L PHAM/Primary Examiner, Art Unit 2674